Order granting injunction pendente lite reversed on the law and the facts, motion denied and temporary injunction vacated, with ten dollars costs and disbursements. The order appealed from went far beyond preserving the status quo between the parties to the action. It undertook summarily to dispose of the rights of Traub, who was not a party to the action, and who was actually in possession of the premises and had been in possession thereof since 1920 under a written agreement which by its terms does not expire until 1923. The plaintiff has thus obtained by a temporary order the complete measure of temporary relief that is sought by a judgment in the action. The legal effect of the order is really that of a mandatory injunction giving possession to the plaintiff as against one who is actually in possession and who is not a party to the action. Kelly, P. J., Jaycox, Kelby, Young and Kapper, JJ., concur.